DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-8, and 13-20 in the reply filed on June 22, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 12, 2019, June 18, 2019, and February 18, 2020 were considered by the examiner.


Drawings
The drawings are objected to because:
In figures 1 and 3A, the shading of element 50 is inconsistent with the shading of element 50 in figures 2 and 3B.
Figure 4 and figure 5 use the same process step numbers. However, steps S300 and S400 in figure 5 are different than steps S300 and S400 in figure 4. Therefore, steps S300 and S400 in figure 5 need different step numbers. This correction also needs to be done to the specification.
Figures 4, 5, and 6, all use the same step number S300. However, the step described is in each figure is different. Therefore, each figure needs a different step number. See Drawing Objection 2 above.
Claims 7-8, and 16-20 are objected because the claimed subject matter is not shown. There is no figure which depicts a pixel electrode.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding claim 8,
Claim 8 fails to further limit the subject matter of claim 7 because claim 8 only changes the preamble of the claim. It does not add any new structural elements to claim 7.  Further, the preamble is not necessary to give life or meaning to the claim. Therefore, a change to the preamble does not impart any patentable weight which differs from claim 7.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 7-8, 13-16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Choi et al. (US 2012/0107983 A1) (“Choi”).
Regarding claim 1, Choi teaches at least in figures 4A-4L:
a gate (107), 
a gate insulator (109), 
an active layer (115; ¶ 0046, where 115 is poly-si), 
a source and a drain (133/136), 
wherein a material of the active layer is polysilicon (115; ¶ 0046, where 115 is poly-si, and 
a protective structure(120a-b) is disposed on a side of the source and the drain (133/136) close to the gate (107) and the protective structure (120a-b) is in contact with the active layer (115).
	Regarding claims 2, and 16, Choi teaches at least in figures 4A-4L:
wherein the thin film transistor is a bottom-gate type thin film transistor (This is shown in the figures).
	Regarding claims 5, 13-15, and 19, Choi teaches at least in figures 4A-4L:

Regarding claims 7-8, Choi teaches at least in figures 4A-4L:
	The only difference between claim 1 and claim 7 the inclusion of the pixel electrode. Choi teaches a pixel electrode 150 that connects with the drain 136 in figure 4L.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi, in view of Nagata et al. (US 2008/0224147 A1) (“Nagata”).
	Regarding claims 3, and 17, Choi teaches at least in figures 4A-4L:
wherein a material of the protective structure is metal which can comprise Al, or Mo.

Choi does not teach:
wherein a material of the protective structure is an oxide semiconductor.
	
Nagata teaches:
That in a substantially similar TFT as Choi one can use Al, Mo, IZO, or ZNO as a protective layer. ¶ 0067, claim 4, and claim 13.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to replace the metal layer of Choi with an oxide semiconductor layer such as IZO because the selection of a known art recognized material for the same purpose as being a protective layer, e.g. a barrier layer, is taught by the prior art. Thus, the prior art recognizes that these materials are equivalent for the same purpose of being used as a protective, or barrier, layer. MPEP 2144.06 and 2144.07. Thus, it would have been obvious to one of ordinary skill in the art to substitute one suitable and/or equivalent material for another.
Regarding claims 4, and 18, Nagata teaches:
wherein a material of the oxide semiconductor is selected from a group consisting of indium gallium zinc oxide, indium zinc oxide and zinc oxide (See analysis under claim3, and Nagata ¶ 0067, claim 4, and claim 13).

Claims 6, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi.
	Regarding claims 6, and 20, Choi teaches at least in figures 4A-4L:
wherein a material of the ohmic contact structure (127a-b) is an doped amorphous silicon (¶ 0067, where 127a-b form doped a:si).

Choi does not expressly teach:
wherein a material of the ohmic contact structure is an N-doped amorphous silicon.
However, this would have been obvious to one of ordinary skill in the art. One of ordinary skill in the art knows there are only two choices of doping, N or P. Further, one of ordinary skill in the art using routine skill in the art would be able to determine the doping concentration of 127a-b in order to form them into ohmic contacts. Thus, this limitation would only require routine skill in the art. As such, it would have been obvious to one of ordinary skill in the art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822